Case 3:20-cv-01192-WHO Document 25-3 Filed 11/17/20 Page 1 of 3




                           EXHIBIT 1
     Case 3:20-cv-01192-WHO Document 25-3 Filed 11/17/20 Page 2 of 3




1
2     CENTER FOR DISABILITY ACCESS
      Amanda L. Seabock, Esq., SBN 289900
3     Russell Handy, Esq., SBN 195058
4     Dennis Price, Esq., SBN 279082
      8033 Linda Vista Rd., Suite 200
5     San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
6
      amandas@potterhandy.com
7
      Attorneys for Plaintiff
8
9
10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
13    Scott Johnson,                          Case No. 3:20-CV-01192-WHO
14                   Plaintiff,
15          v.                                Declaration of Amanda Seabock in
                                              Support of Plaintiff Motion to
16    Reimal Family Limited                   Reopen Case
      Partnership, a California Limited
17
      Partnership;
18    M. William Reimal; and Does 1-
19    10,
20               Defendant.

21
22
23
         1. I, the undersigned, am an attorney licensed to practice law by the State
24
             Bar of California. I am an attorney with the Center for Disability
25
             Access, and an attorney for the moving party, Plaintiff Scott Johnson,
26
             and, in that capacity, I am familiar with this matter. Based on my own
27
             experience and knowledge, I can testify to the following.
28
                                            2


     Declaration of Attorney                                             3:20-CV-01192-WHO
     Case 3:20-cv-01192-WHO Document 25-3 Filed 11/17/20 Page 3 of 3




1        2. On September 12, 2020, the parties reached a provisional settlement
2            with. On September 15, 2020, Plaintiff filed a Notice of Settlement.
3            Dkt. 23.
4        3. On September 15, 2020, my office circulated a draft of the settlement
5            agreement by email to defense counsel Catherine Corfee at
6            catherine@corfeestone.com. A true and accurate copy of that email is
7            submitted as Exhibit 2.
8        4. On October 6, October 7, October 9, October 13, October 14, October
9            19, October 23, October 27, October 29, November 3, November 6,
10           and November 14, the parties exchanged emails following up on
11           various revisions, and discussing the terms of the settlement
12           agreement. With each email, the parties moved further apart on the
13           terms and were unable to finalize the agreement. In the last
14           communication from my office to defense counsel, I stated our intent
15           to reopen this matter if terms could not be finalized. A true and
16           accurate copy of that email is submitted as Exhibit 3, redacting only
17           confidential monetary terms.
18       5. To date, Defendants have not responded.
19       6. The parties are still unable to come to a meeting of the minds, and
20           therefore, are unable to consummate the settlement.
21       7. I declare under penalty of perjury under the laws of the State of
22           California and the United States that the foregoing is true and correct.
23
     Dated: November 17, 2020                 CENTER FOR DISABILITY ACCESS
24
25                                               By: /s/ Amanda Seabock
26                                               Amanda Seabock
27                                               Attorney for Plaintiff

28
                                             3


     Declaration of Attorney                                              3:20-CV-01192-WHO
